Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/23/2020.
Claims 1-12 are pending, where claims 1 and 5 are independent.
This application claims the priority benefit of the International application no. PCT/CN2017/104002 filed on 09/28/2017 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/23/2020 and 03/10/2021 have been filed on/after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 	

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16/957744, 16/649842) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 5 and 14 of copending U.S. Patent application No. 16/649842 (USPGPub. No. 2020/0349044 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that 

Instant Application No. 16/649842 
US Application 16/649842 (USPGPub. No. 2020/0349044 A1)
Title 
METHOD AND DEVICE FOR PROVIDING SERVICE FOR A PROGRAMMABLE LOGIC CONTROLLER
ANOMALY DETECTION METHOD AND SYSTEM FOR PROCESS INSTRUMENT, AND STORAGE MEDIUM
Claim 1. (Currently Amended) A method for creating a virtual functional module of a programmable logic controller, comprising: 
creating a virtual-functional-module-description file including an address of an input channel of a virtual functional module to be created; 
creating the virtual functional module in a programmable logic controller based on the virtual-functional-module-description file created, assigning the address to the input channel of the virtual functional module, and creating a including a mapping relation between the input channel and an output of a service provider.


 receiving, via a programmable logic controller (PLC), measurement data of a process instrument, at least one virtual function module being integrated on the PLC; 
storing the measurement data received, periodically, in a historical database; 

setting a mapping between at least one input channel, of each at least one virtual function module, and an output of at least one anomaly diagnosis algorithm arranged on a service provision system, each at least one anomaly diagnosis algorithm being used to diagnose whether an anomaly exists in a process instrument; 

determining via the PLC, upon receiving an anomaly indication outputted by the service provision system, via at least one input channel of the at least one virtual function module, whether or not an anomaly exists in the process instrument corresponding to the at least one anomaly diagnosis algorithm respectively mapped to the at least one input channel, wherein the anomaly indication is outputted by the 



	Claims 1 and 5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 14 of co-pending application 16/649842 (USPGPub. No. 2020/0349044 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “creating a virtual-functional-module-description file including an address of an input channel of a virtual functional module to be created” of the application is equivalent to the limitation “mapping between at least one input channel, of each at least one virtual function module, and an output of at least one anomaly diagnosis algorithm arranged on a service provision system” of the co-pending application) in scope and they use the similar limitations and produce the same end result of creating virtual functional module of programmable logic controller.  
 	It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 5 and 14 of the co-pending application to arrive at the claims 1 and 5 of the instant application, would perform the same functions as before. 
See MPEP § 804.

Specification Objection 
The disclosure is objected to because of the following informalities: 
The full form of the terms (acronym) “OPC UA”, “PC”, “IP”,  are not disclosed in the specification in para [004, 0173] and onwards. Full form is required for at least one time (better in the beginning or first use). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The terms “virtual functional module”, “virtual-functional-module-description file” and “service provider” are not described in the specification clear to the level of ordinary skill in the pertinent art. See MPEP 2163.06.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 1-8 recites the terms “virtual functional module”, “virtual-functional-module-description file” and “service provider” render the claim indefinite because the claim(s) include(s) elements not actually disclosed or clearly defined in the specification and broad terms, thereby rendering the scope of the claim(s) unascertainable.  Thereby, the term seems to be vague or unclear and bounds are unascertainable. See MPEP § 2173.05.  

incomplete story) to any specific goal and utility of the invention rather it is reciting creating plurality of modules, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception an abstract idea without significantly more. 
The claim(s) recite(s) creating plurality of modules, as explained in detail below. 
This judicial exception is not integrated into a practical application because of plurality of modules. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements creating plurality of modules that do not add meaningful limitations sufficient amount to significantly more (“inventive concept”) than the judicial exception.
Claim 1: Ineligible 
Step 1: The claim recites a series of steps and, therefore, is a process. Thus the claim is directed to the same as a process, which is a statutory category of invention (Step 1: Yes).
Next, the claims are analyzed to determine directed to a judicial exception (Alice Corp.).
Step 2A: The claim recites the step of creating plurality of modules. Claim 1 is directed to an abstract idea of creating plurality of modules of programmable logic controller. 
This creating plurality of modules steps, as drafted, is a process that under its broadest reasonable interpretation, covers Mental processes the concept performed in human such as observation, evaluation, judgement, opinion, etc. Thus, the claim recites in a group of mental processes.
This is analogous to such concepts identified by the abstract ideas of “mental processes” of the patent eligibility grouping.
Therefore, the claim is directed to an abstract idea of a judicial exception (Step 2A Prong one: Yes).
This exception is not integrated into a practical application of the exception and based on the recited additional elements of the claims (Step 2A Prong two: No). 
Again, the limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting creating plurality of modules, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea. 
Step 2B: In addition to the steps that describe the abstract idea of creating plurality of modules of programmable logic controller, the claim recites the additional limitation of Step 2B: No)
As to independent Claim 5, reciting substantially similar subject matter as claim 1 for similar reasons as those outlined above, likewise do not amount to significantly more than the above noted abstract idea.
As to the dependent claims 2-3 and 6-12, reciting the elements of creating plurality of modules of programmable logic controller, which does not rises to a level of significantly more than the abstract idea, and are accordingly not eligible under 35 USC 101. See MPEP 2106. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cao, et al. (USPGPub No. 20140088927 A1) in view of Strohmenger, et al (USPGPub No. 2016/0274552 A1). 
As to claim 1, Cao discloses (Currently Amended) A method for creating a virtual functional module of a programmable logic controller (Cao [abstract] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions” see Fig. 1-12), comprising: 
creating a virtual-functional-module-description file including an address of an input channel of a virtual functional module to be created (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, generating provides creating); 
creating the virtual functional module in a programmable logic controller based on the virtual-functional-module-description file created (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, generating provides creating), [assigning the address to the input channel] of the virtual functional module, and creating a virtual-functional- module-configuration file including a mapping relation between the input channel and an output of a service provider (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output).


However, Strohmenger discloses assigning the address to the input channel (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a communication channel, total bandwidth of a communication channel, available bandwidth of a communication channel - associated with respective network-related devices” [0109-120] “industrial automation systems include - cloud-based or remote industrial controller - facilitate monitoring and controlling of their respective industrial processes - exchange data with - Ethernet/Internet Protocol (IP), Data Highway Plus, ControlNet, Devicenet, or the like - receive any combination of digital or analog signals from the field devices - execute a user-defined control program” see Fig. 1-19, controller communicatively coupled with field devices via IP provides assigned address to input channel).
Cao and Strohmenger are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both cloud based industrial controller.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities assigning address to input channel, as taught by Cao, and incorporating controller communicatively coupled with field devices via dedicated Internet Protocol, as taught by Strohmenger.  


The combination further discloses (Currently Amended) The method of claim 1, wherein the creating of the virtual functional module in a programmable logic controller based on the virtual-functional-module-description file comprises: installing the virtual-functional-module-description file into a programming tool of the programmable logic controller; and creating the virtual functional module in the programmable logic controller through a module catalog provided by the programming tool of the programmable logic controller (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).

As to claim 3, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 2, wherein the creating of the virtual-functional-module-configuration file comprises at least one of: 
(Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).

As to claim 4, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, wherein the virtual-functional-module-description file further comprises description information on the service provider (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides virtual relation of description information).

As to claim 5, Cao discloses (Currently Amended) A method for obtaining service from a service provider, applied to a programmable logic controller including a virtual functional module (Cao [abstract] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions” see Fig. 1-12), comprising: 
[establishing a communication connection with a service provider;]
 providing the service provider with a mapping relation between an input channel of the virtual functional module and an output of the service provider created (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output); and 
(Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output).

But, Cao does not explicitly teach establishing a communication connection with a service provider.
However, Strohmenger discloses establishing a communication connection with a service provider (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a communication channel, total bandwidth of a communication channel, available bandwidth of a communication channel - associated with respective network-related devices” [0109-120] “industrial automation systems include - cloud-based or remote industrial controller - facilitate monitoring and controlling of their respective industrial processes - exchange data with - Ethernet/Internet Protocol (IP), Data Highway Plus, ControlNet, Devicenet, or the like - receive any combination of digital or analog signals from the field devices - execute a user-defined control program” see Fig. 1-19, controller communicatively coupled with field devices via IP provides establishing a communication connection with a service provider).
	Cao and Strohmenger are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both cloud based industrial controller.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities establishing a communication connection with a service provider, as taught by Cao, and incorporating controller communicatively coupled with field devices via dedicated Internet Protocol, as taught by Strohmenger.  

As to claim 6, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 5, further comprising: 
creating a virtual-functional-module-description file including an address of an input channel of a virtual functional module to be created (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, generating provides creating); and 
creating the virtual functional module in the programmable logic controller based on the virtual-functional-module-description file created (Cao [0003-04] “configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, generating provides creating), 
assigning the address to the input channel of the virtual functional module (Strohmenger [0046-53] “industrial controller 102 interfaced with the industrial devices 114 - via respective input/output (I/O) devices - via one or more cloud gateway components, comprising cloud gateway component 122 - communicatively connected to the respective I/O devices - with a communication channel, total bandwidth of a communication channel, available bandwidth of a communication channel - associated with respective network-related devices” [0109-120] “industrial automation systems include - cloud-based or remote industrial controller - facilitate monitoring and controlling of their respective industrial processes - exchange data with - Ethernet/Internet Protocol (IP), Data Highway Plus, ControlNet, Devicenet, or the like - receive any combination of digital or analog signals from the field devices - execute a user-defined control program” see Fig. 1-19, controller communicatively coupled with field devices via IP provides assigned address to input channel), and 
(Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output); 
wherein the providing of the service provider with a mapping relation between an input channel of a virtual functional module and an output of the service provider (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides mapping relation between the input channel and an output) comprises: 
(Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions - generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, mapping functions provides virtual configuration).

As to claim 7, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 6, wherein the creating of the virtual functional module in the programmable logic controller based on the virtual-functional-module-description file comprises: 
installing the virtual-functional-module-description file into a programming tool of the programmable logic controller; and creating the virtual functional module in the programmable logic controller through a module catalog provided by the programming tool of the programmable logic controller (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).

As to claim 8, the combination of Cao and Strohmenger disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 7, wherein the creating of the virtual-functional-module-configuration file comprises: 
creating a virtual-functional-module-configuration file in the programmable logic controller upon the virtual functional module being created in the programmable logic controller; or creating a virtual-functional-module-configuration file in the programming tool of the programmable logic controller upon the virtual functional module being created in the programmable logic controller, and providing the programmable logic controller with the virtual-functional-module-configuration file (Cao [0003-04] “simulation virtual models - communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12, simulation, generation and mapping functions provides installation and creation).


The combination further discloses (Currently Amended) A non-transitory computer-readable medium, storing computer instructions, wherein upon executing the computer instructions by a processor, the processor is configured to performing the method of claim 1 (Cao [0003-04] “system includes at least one processor, a memory connected to the processor, a communication network, and an external programmable controller connected to the processor via the communication network - configured to generate a first data representing the virtual model and transform the first data to a feedback data using one or more mapping functions -  generating by an external programmable controller an output data responsive to the feedback data and applying the output data to effect change to the virtual model” [abstract] [0037-49] see Fig. 1-12).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are two independent claims, where 1 and 5 both are method claims. Plurality of “independent and distinct” method claims make the application with more than one invention. However, the independent claims of the application may be converted into independent claims of a method, a system and a device/apparatus and non-transitory computer readable medium claims. The limitations of amended independent claims (a method, a system, a device/apparatus and non-transitory computer readable medium) should be mirror to each other to avoid the restriction requirement. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Baier, et al. USP No. 7,151966 B1.
Jones, et al. USPGPub No. 2016/0197778 A1. 
Callaghan, et al. USPGPub No. 2010/0235614 A1. 
Kim, et al. USPGPub No. 2016/0323143 A1.
Callaghan, USPGPub No. 20017/0061455 A1. 
Lawson, et al. USP No. 9,965,562 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119